Exhibit 10.8

 

SEPARATION AND SETTLEMENT AGREEMENT

 

BY AND BETWEEN

 

ACTINIUM PHARMACEUTICALS, INC.

 

AND

 

DR. KAUSHIK J. DAVE

 

This Separation and Settlement Agreement (“Agreement”), dated as of May 12, 2017
(the “Effective Date”), is made by and between Actinium Pharmaceuticals, Inc., a
Delaware company (“Actinium” or the “Company”), and Dr. Kaushik J. Dave
(“Employee”).

 

WHEREAS, Employee was employed by the Company pursuant to the terms of an
employment agreement effective August 6, 2015 (the “Employment Agreement”); and

 

WHEREAS, Employee commenced employment with Actinium on September 16, 2013 (the
“Start Date”); and

 

WHEREAS, Employee and the Company have mutually agreed that Employee’s
employment with the Company will terminate effective May 12, 2017, and that
Employee shall also resign as a director effective May 12, 2017 (the “Separation
Date”); and

 

WHEREAS, the Company and Employee wish to memorialize the terms of Employee’s
departure from the Company and each of Employee and the Company’s rights and
responsibilities in connection with his departure; and

 

WHEREAS, Employee has agreed to release the Company and the Company has agreed
to release Employee from any claims.

 

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee (collectively referred to as the “Parties”) hereby agree as
follows:

 

1.Termination of Employment and Directorship. Employee's last day of employment
will be May 12, 2017. Employee also is resigning as a Director of Actinium
effective May 12, 2017.      2.Separation Payments. In full settlement of its
obligations to Employee:

 

A.By the date of its next regularly scheduled payroll, if not already paid prior
to the date of this Agreement, the Company will pay to Employee all amounts due
in respect of services rendered from the date of the last payroll at which
Employee was paid until and through the date of May 12, 2017.

 

B.The Company shall pay Employee $410,000, less tax withholdings, on its next
regularly scheduled payroll.

 



 1 

 

 

C.If the Employee timely and properly elects COBRA continuation coverage under
the Company’s group health plan, the Employee shall only be required to pay
active employee rates, as in effect from time to time, for twelve months. At the
conclusion of this period, the Employee shall be eligible to continue his
coverage, pursuant to COBRA, and shall be responsible for the entire COBRA
premium for the remainder of the applicable COBRA continuation period.

 

  3. Separation, Payments, Benefits and Related Matters.

 

(a)       The Parties agree that, except as provided in this Agreement, there
are no further sums or benefits due or owing to Employee pursuant to this
Agreement or any prior employment agreement, amendment to such agreement, or any
other legal or contractual obligation.

 

(b)       The Parties agree that, except for the Confidential Information and
Invention Assignment Agreement executed by Employee on September 12, 2013 (the
"CIIAA"), which shall remain in full force and effect, any other agreements
shall be of no further effect as of the date of this Agreement (other than
Employee’s post-termination obligations under Sections 9 and 15 of the
Employment Agreement and any indemnification/advancement agreements including
the one attached as Exhibit B to the Employment Agreement, a copy of which was
filed with the 10-Q as Exhibit 10.3 on August 7, 2015, which shall remain in
full force and effect).

 

4.           Release of Claims. In consideration for the obligations of the
Company set forth in this Agreement, Employee, on behalf of himself, and his
respective heirs, executors, officers, directors, shareholders, employees,
agents and consultants, investors, stockholders, administrators and assigns, as
may be applicable, hereby fully and forever release the Company and its
respective heirs, executors, officers, directors, employees, agents, investors,
stockholders, administrators, parent, subsidiary and affiliate companies,
predecessor and successor companies and assigns, of and from any claim, duty,
obligation or cause of action relating to any matters of any kind that any of
them may possess arising from any omissions, acts or facts that have occurred
from the beginning of time up until and including the date of this Agreement
including, without limitation:

 

(a)       any and all claims relating to or arising from Employee’s employment
or directorship relationship with the Company and the termination of those
relationships, including, without limitation Employee’s rights to salary and
benefits except as provided herein;

 

(b)       any and all claims for wrongful discharge of employment; breach of
contract, both express and implied; breach of a covenant of good faith and fair
dealing, both express and implied, negligent or intentional infliction of
emotional distress; negligent or intentional misrepresentation; negligent or
intentional interference with contract or prospective economic advantage;
negligence; and defamation;

 

(c)       any and all claims for violation of any federal, state or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Age Discrimination in Employment Act of
1967, and the Americans with Disabilities Act of 1990, the Older Workers
Benefits Protection Act of 1990, the Americans with Disabilities Act, the Family
and Medical Leave Act, and all other federal, state and local laws dealing with
discrimination on any basis, including but not limited to sex, race, national
origin, veteran status, religion, disability and age. This Agreement also
includes any claim of wrongful termination, based on any legal theory including
but not limited to contract and personal injury;

 



 2 

 

 

(d)       any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination; and

 

(e)       any and all claims for attorneys’ fees and costs.

 

The Company and Employee agree that the release set forth in this Paragraph 4
shall be and remain in effect in all respects as a complete general release as
to the matters released. This release does not extend to: (i) any payments or
benefits receivable, or obligations incurred or specified under this Agreement,
(ii) any rights that Employee may have under any 401-k plan, or (iii) any rights
of Employee to indemnification or advancement to the fullest extent permitted
under the Company's by-laws or pursuant to applicable law or under any
applicable directors' and officers' liability insurance policies maintained by
the Company (including, without limitation, Employee's right to advancement
under Exhibit B to the Employment Agreement, any Company policy, pursuant to any
insurance arrangement, or any other agreement ).

 

5.           Company Release. In consideration for the obligations of the
Employee set forth in this Agreement, the Company, on behalf of itself and its
officers and directors hereby fully and forever release the Employee and his
heirs, executors, agents, and assigns, of and from any claim, duty, obligation
or cause of action relating to any matters of any kind that any of them may
possess arising from any omissions, acts or facts that have occurred from the
beginning of time up until and including the date of this Agreement.

 

6.           Covenants.

 



(a)       Future Acts. Employee agrees and covenants that (i) he shall not
divulge to any person or entity other than the Company, including its directors,
officers, employees, and agents, without express written authorization of the
Board appointed designee, or upon appointment of a CEO, the CEO or his or her
designee, any proprietary or confidential information, whether written or oral,
received or gained by him in the course of his employment by the Company or of
his duties with the Company (“Confidential Information”), nor shall he make use
of any such Confidential Information on his own behalf or on behalf of any other
person or entity, for so long as such Confidential Information is not known to
the general public; (ii) he has or shall return or cause to be returned to the
Company any and all property of the Company of any kind or description
whatsoever, including, but not limited to: (1) any Confidential Information,
which has been furnished to him or is held by him, at his residence or
elsewhere, and shall not retain any copies, duplicates, reproductions or
excerpts thereof; and (2) all personal property belonging to the Company, such
as, without limitation, Company records, records pertaining to projects that the
Company is or may become involved in, laptop computer, desktop computer and any
peripheral items used for the such equipments. Employee understands and agrees
that his obligations to the Company under this paragraph survive the termination
of his relationship with the Company under this Agreement; and (iii) that he has
vacated or will vacate his office at the Company immediately, and shall return
to the Company premises only upon prior written consent of either the of the
Board appointed designee, or upon appointment of a CEO, the CEO or his or her
designee. For the avoidance of doubt, counsel for the Parties may retain a copy
of any Company correspondence or documents in counsel’s possession, and in any
subsequent dispute between the Parties such documents be accessed by the
Parties.

 



 3 

 

 

(b)       Confidentiality of this Agreement. The Parties each agree to use their
best efforts to maintain in confidence the existence of this Agreement, the
contents and terms of this Agreement, and the consideration for this Agreement
(hereinafter collectively referred to as “Separation Information”). Each Party
hereto agrees to take every reasonable precaution to prevent disclosure of any
Separation Information to third parties, except as may be disclosed in a
mutually agreed upon press release and except for disclosures required by law or
necessary to effectuate the terms of this Agreement. The Parties agree to take
every precaution to disclose Separation Information only to those employees,
officers, directors, attorneys, accountants, financial advisors, prospective
employers of Employee, governmental entities and family members who have a
reasonable need to know of such Separation Information. Employee acknowledges
that the Company has certain disclosure obligations that may supersede this
Agreement.

 

(c)       Nonsolicitation. Employee agrees that for one year he will not either
directly or indirectly solicit, induce, recruit or encourage any of the
Company’s officers or employees to terminate their relationship with the
Company, or attempt to solicit, induce, recruit or encourage officers, employees
or of the Company, either for his own benefit or for the benefit of any other
person or entity. Further, Employee agrees that he will not use any confidential
or proprietary information of the Company to attempt to negatively influence any
of the Company’s employees from remaining in the Company or to solicit or
influence or attempt to solicit or influence any employee either directly or
indirectly, to join another Company, institution or other entity in competition
with the business of the Company. Employee agrees that he will be able to earn a
livelihood without violating the restrictions set forth in this Paragraph 6(c).
Further, for a period of twenty four (24) months from the date of this
Agreement, he shall not attempt to negatively influence any of the Company’s
client’s or customers from purchasing Company products or services or to solicit
or influence any client, customer or other person either directly or indirectly,
to direct his or its purchase of products and/or services to any person, firm,
corporation, institution or other entity in competition with the business of the
Company. Employee agrees that the character and duration of this Paragraph 6(c)
are reasonable in light of the circumstances as they exist on the date of this
Agreement.

 

For a period of twenty four (24) months from the Separation Date, without the
prior written consent of the Company neither Employee nor any of his affiliates
or representatives will (i) acquire or agree, offer, seek or propose to acquire,
ownership (including, but not limited to, beneficial ownership as defined in
Rule 13d-3 under the Exchange Act of 1934, as amended (the "Exchange Act") of
the assets or business or more than fifteen (15%) percent of the outstanding
securities issued by the Company or any of its subsidiaries, (ii) make, or in
any way participate in, any "solicitation" of "proxies" (as such terms are
defined under Regulation 14A of the Exchange Act) to vote or seek to advise or
influence in any matter whatsoever any person or entity with respect to the
voting securities of the Company or any to his subsidiaries; (iii) form, join or
in any way participate in a "group" (within the meaning of Section 13 (d)(3) of
the Exchange Act) with respect to any voting securities of the Company or any of
his subsidiaries.

 



 4 

 

 

7.       Non-Disparagement. Responses to Inquiries. Except (X) when required to
do so by a lawful order of a court of competent jurisdiction, any governmental
authority or agency, or any recognized subpoena power or (Y) as necessary to
prosecute his rights against the Company under this Agreement, Employee agrees
(i) to refrain, and to cause any person acting on his behalf to refrain from any
knowing disparagement or defamation of the Company or its officers, directors,
employees, or agents, or tortious interference with the contracts and
relationships of the Company and (ii) that he will respond to any inquiries from
any third party that he "left to pursue other business interests, enjoyed the
opportunity to contribute to the Company and wishes the Company the best of luck
in its future endeavors." Except (X) when required to do so by a lawful order of
a court of competent jurisdiction, any governmental authority or agency, or any
recognized subpoena power or (Y) as necessary to prosecute its rights against
the Employee under this Agreement, the Company agrees (i) to refrain from, and
to cause any person acting on its behalf to refrain from any knowing
disparagement or defamation of Employee, or tortious interference with the
contracts and relationships of Employee and (ii) that it will respond to any
inquiries from third parties regarding Employee's departure from the Company
with a statement that "Employee has left the Company to pursue other business
interests. The Company is grateful for his contributions to the Company and
wishes him the best of luck in his future endeavors."

 

8.       Breach of this Agreement. The Parties acknowledge that upon material
breach of any provision of this Agreement by Employee of the Company, the
Company or Employee, as the case may be, would sustain irreparable harm from
such breach, and therefore, Employee and Company hereby mutually represent,
warrant and covenant that they have not violated and will not violate any of the
terms or provisions contained herein. Employee and the Company also mutually
agree that in addition to any other remedies which theey may have for any
material breach of this Agreement or otherwise, the Company or the Employee, as
the ase may be, shall be entitled to obtain equitable relief including specific
performance and injunctions restraining Employee or the Company, as the case may
be, from committing or continuing any such violation of this Agreement.

 

9.        No Admission. The parties acknowledge and agree that this Agreement
does not constitute and should not be construed in any way as an admission by
any other party of (a) any wrongdoing or liability whatsoever, (b) any violation
of the Employee’s or the Company’s rights or those of any other person, or (c)
any violation of any order, law, statute, duty or contract. The Company
specifically disclaims any liability for any alleged wrongdoing or liability,
for any alleged violation of Employee’s rights or those of any other person, or
for any alleged violation of any order, law, statute, duty, or contract and
Employee specifically disclaims any liability for any alleged wrongdoing or
liability, for any alleged violation of the Company’s rights or those of any
other person, or for any alleged violation of any order, law, statute, duty, or
contract.

 

10.      Authority. The Company represents and warrants that the undersigned has
the authority to act on behalf of the Company and to bind the Company and all
who may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he fully understands the provisions contained in
this agreement and that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement.

 

11.       No Representations. Neither Party has relied upon any representations
or statements made by the other Party hereto which are not specifically set
forth in this Agreement.

 

12.       Severability. In the event that any provision hereof becomes or is
declared by a court or other tribunal of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision.

 

13.      Arbitration/Attorneys Fees. The Parties agree that Sections 10 and 14
of the Employment Agreement shall govern any disputes regarding this Agreement.

 



 5 

 

 

14.        Successors. This Agreement shall inure to the benefit of and be
enforceable by Employee's heirs and beneficiaries. This Agreement shall inure to
the benefit of and be binding upon the Company and its respective successors,
purchasers and assigns.

 

15.        Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning Employee's separation
from the Company, and shall supersede and replace any and all prior agreements
and understandings concerning Employee's relationship with the Company and his
compensation by the Company, including but not limited to the Employment
Agreement (other than as set forth in this Agreement).

 

16.        No Oral Modification. This Agreement may only be amended in writing
signed by Employee and the Company.

 

17.        Construction. Whenever used in this Agreement, the singular shall be
construed to include the plural and vice versa, where applicable, and the use of
the masculine, feminine or neuter gender shall include the other genders. The
subject matter and language of this Agreement has been the subject of
negotiations between the parties and their respective counsel, and this
Agreement has been jointly prepared by their respective counsel. Accordingly,
this Agreement shall not be construed against any party on the basis that this
Agreement was drafted by such party or its counsel. Headings of section and
subsections are for convenience of reference only, and shall not be construed as
a part of this Agreement, or as limiting or defining the scope of any term or
provision hereof.

 

18.        Governing Law. This Agreement shall be governed by the laws of the
State of New York, without regard to its conflicts of law provisions.

 

19.        Counterparts. This Agreement may be executed in counterparts, and
each counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned. This Agreement may be executed via facsimile or e-mail and
signatures delivered via facsimile or e-mail shall be effective for all
purposes.

 

20.        Voluntary Execution of Agreement. This Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the Parties hereto, with the full intent of releasing all claims. The Parties
acknowledge that:

 

(a)they have read this Agreement;      (b)they have been represented in the
preparation, negotiation, and execution of this Agreement by legal counsel of
their own choice or that they have voluntarily declined to seek such counsel;
     (c)they understand the terms and consequences of this Agreement and of the
releases it contains; and

 

(d)they are fully aware of the legal and binding effect of this Agreement.

 



 6 

 

 

21.          Execution and Revocation Rights.

 

(a)       This Agreement is intended to satisfy the requirements of the OWPBA.
The Employee further agrees that he is advised by this Agreement, as required by
the OWPBA, that (i) this waiver and release does not apply to any rights and
claims that may arise after the effective date of this Agreement, (ii) he has
the right to consult with an attorney prior to signing this Agreement, (iii) he
may have at least twenty one (21) days to consider this Agreement, (iv) he has
seven (7) days following his execution of this Agreement to revoke this
Agreement, (v) this Agreement shall not be effective until the revocation period
has expired, therefore making the effective date the eighth (8th) day after this
Agreement is executed by the Employee.

 

(b)        By executing this Agreement, the Employee acknowledges that the
Employee has been advised by a representative of the Company that he has
twenty-one (21) days within which to consider this Agreement before signing the
same and that the Employee has, in fact, been given at least twenty-one (21)
days within which to consider this Agreement prior to signing this Agreement.

 

(a)        Following his signing of the Agreement, Employee has the right to
revoke the Agreement at any time within seven (7) calendar days of him signing
it, not including the date of his signing (the "Revocation Period"). Notice of
Revocation shall be given in writing and sent by overnight mail no later than
the seventh (7th) day following the date Employee signs this Agreement. The
Notice of Revocation shall be sent to the Board of Directors of the Company. If
Employee does not revoke the Agreement, this Agreement shall be deemed to be
effective and to be enforceable as of the last date set forth opposite any
signature hereto. If Employee gives Notice of Revocation during the Revocation
Period in the manner specified above, this Agreement shall become null and void
and all rights and claims of the parties which would have existed, but for the
execution of this Agreement shall be restored.

 

 

[Signatures Follow on Next Page]

 

 7 

 

 

IN WITNESS WHEREOF, the Parties have executed this Separation and Settlement
Agreement on the respective dates set forth below.

 

ACTINIUM PHARMACEUTICALS, INC.   KAUSHIK J. DAVE, An Individual       By: /s/
Sandesh Seth   /s/ Kaushik J. Dave Its: Executive Chairman             Date: May
12, 2017   Date: May 12, 2017

 

 

8

 

 

